DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,205,633. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 11,205,633 disclose all limitations of claims 1-9 of the instant application.

17/317,478
U.S. Patent No. 11,205,633
1. A bonding system for bonding a semiconductor element to a substrate, the bonding system comprising: 
a substrate oxide prevention chamber configured to receive a substrate, the substrate including a plurality of first electrically conductive structures, 








the substrate oxide prevention chamber having an inert environment when receiving the substrate; and 
a reducing gas delivery system for providing a reducing gas environment during bonding of a semiconductor element to the substrate, the semiconductor element including a plurality of second electrically conductive structures, the plurality of first electrically conductive structures being configured to be bonded with corresponding ones of the plurality of second electrically conductive structures.





2. The bonding system of claim 1 further comprising a substrate transfer system for transferring the substrate to the substrate oxide prevention chamber.
3. The bonding system of claim 1 wherein the substrate oxide prevention chamber is provided with nitrogen to create the inert environment.
4. The bonding system of claim 1 further comprising a material handling system for moving the substrate within the substrate oxide prevention chamber.
5. The bonding system of claim 1 wherein the substrate oxide prevention chamber includes a bonding location for receiving the substrate during bonding of the semiconductor element to the substrate.
6. The bonding system of claim 1 further comprising a bond head including a bonding tool for bonding the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the bond head.
7. The bonding system of claim 1 further comprising a substrate support structure, the substrate support structure supporting the substrate during bonding of the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the substrate support structure.
8. The bonding system of claim 1 wherein the semiconductor element is a semiconductor die.
9. The bonding system of claim 8 wherein the substrate is a semiconductor wafer.
1. (Currently Amended) A bonding system for bonding a semiconductor element to a substrate, the bonding system comprising: 
a substrate oxide reduction chamber configured to receive a substrate, the substrate including a plurality of first electrically conductive structures, the substrate oxide reduction chamber configured to receive a reducing gas to contact each of the plurality of first electrically conductive structures; 
a substrate oxide prevention chamber for receiving the substrate after the reducing gas contacts the plurality of first electrically conductive structures, 
the substrate oxide prevention chamber having an inert environment when receiving the substrate; and 
a reducing gas delivery system for providing a reducing gas environment during bonding of a semiconductor element to the substrate, the semiconductor element including a plurality of second electrically conductive structures, the plurality of first electrically conductive structures being configured to be bonded with corresponding ones of the plurality of second electrically conductive structures, 
wherein the substrate oxide prevention chamber includes a bonding location for receiving the substrate during bonding of the semiconductor element to the substrate.
2. The bonding system of claim 1 further comprising a substrate transfer system for transferring the substrate to the substrate oxide prevention chamber.
3. The bonding system of claim 1 wherein the substrate oxide prevention chamber is provided with nitrogen to create the inert environment.
4. The bonding system of claim 1 further comprising a material handling system for moving the substrate within the substrate oxide prevention chamber.
This feature in claim 1.




5. The bonding system of claim 1 further comprising a bond head including a bonding tool for bonding the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the bond head.
6. The bonding system of claim 1 further comprising a substrate support structure, the substrate support structure supporting the substrate during bonding of the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the substrate support structure.
7. The bonding system of claim 1 wherein the semiconductor element is a semiconductor die.
8. The bonding system of claim 8 wherein the substrate is a semiconductor wafer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, which is dependent from claim 1, recites the limitation “an exhaust system for pulling exhaust from the another chamber.”  There is insufficient antecedent basis for “the another chamber” in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuki et al. (U.S. Patent No. 6,666,369).
Regarding to claim 1, Matsuki teaches a bonding system (Figs. 9-10) for bonding a semiconductor element to a substrate (Fig. 11), the bonding system comprising:
a substrate oxide reduction chamber configured to receive a substrate (Fig. 10, column 16, lines 14-16, lines 64-67, substrate oxide reduction chamber including chambers 23 and 11, configured to receive substrate 42, oxidization is reduced by introducing of nitrogen), the substrate including a plurality of first electrically conductive structures (Fig. 11, element 43, column 17, lines 41-46), the substrate oxide prevention chamber having an inert environment when receiving the substrate (column 16, lines 14-16); and
a reducing gas delivery system for providing a reducing gas environment during bonding of a semiconductor element to the substrate (Fig. 10, element 16, column 16, lines 13-16), the semiconductor element including a plurality of second electrically conductive structures, the plurality of first electrically conductive structures being configured to be bonded with corresponding ones of the plurality of second electrically conductive structures (Fig. 11, column 17, lines 35-40).
Regarding to claim 2, Matsuki teaches a substrate transfer system for transferring the substrate to the substrate oxide prevention chamber (Fig. 26, element 67a, column 16, lines 39-42, carrying mechanism carries the substrate from one chamber to another chamber).
Regarding to claim 3, Matsuki teaches the substrate oxide prevention chamber is provided with nitrogen to create the inert environment (column 14, lines 33-35).
Regarding to claim 4, Matsuki teaches a material handling system for moving the substrate within the substrate oxide prevention chamber (Fig. 26, element 67a, after the substrate is heated up by heater 32/33 and gate valve 21 is opened, carrying mechanism carries the substrate from chamber region 23 to another chamber region 11).
Regarding to claim 5, Matsuki teaches the substrate oxide prevention chamber includes a bonding location for receiving the substrate during bonding of the semiconductor element to the substrate (Fig. 10, Fig. 11, location 11a in chamber 11).
Regarding to claim 7, Matsuki teaches a substrate support structure, the substrate support structure supporting the substrate during bonding of the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the substrate support structure (Fig. 10, element 11a).
Regarding to claim 8, Matsuki teaches the semiconductor element is a semiconductor die (column 14, lines 44-45).
Regarding to claim 9, Matsuki teaches the substrate is a semiconductor wafer (column 15, lines 24-25).
Regarding to claim 10, Matsuki inherently discloses another chamber housing at least a portion of (i) the substrate oxide prevention chamber and (ii) the reducing gas delivery system (the cover of the system or the room where the system is located is a chamber that is housing the substrate oxide prevention chamber and the reducing gas delivery system).
Regarding to claim 11, Matsuki teaches an exhaust system for pulling exhaust from the another chamber (Fig. 10, exhaust system 30 for pulling exhaust from the another chamber 24).
Regarding to claim 12, Matsuki teaches a method of bonding a semiconductor element to a substrate, the method comprising the steps of:
(a) moving a substrate into a substrate oxide prevention chamber, the substrate including a plurality of first electrically conductive structures, the substrate oxide prevention chamber having an inert environment when receiving the substrate (Fig. 10, column 16, lines 14-16, line 39-41, lines 64-67, moving substrate 42 from loading chamber 26 to substrate oxide prevention chamber, which includes regions 23 and 11, oxidization is prevented by introducing of nitrogen, which is an inert gas); and
(b) providing a reducing gas environment during bonding of a semiconductor element to the substrate (Fig. 10, element 16, column 16, lines 13-16), the semiconductor element including a plurality of second electrically conductive structures, the plurality of first electrically conductive structures being configured to be bonded with corresponding ones of the plurality of second electrically conductive structures (Fig. 11, column 17, lines 35-40).
Regarding to claim 13, Matsuki teaches step (a) includes moving the substrate from a substrate source to the substrate oxide prevention chamber (Fig. 10, moving the substrate from substrate source 26 to the substrate oxide prevention chamber 11).
Regarding to claim 14, Matsuki teaches step (a) further includes moving the substrate from the substrate source to the substrate oxide prevention chamber using a substrate transfer system (Fig. 26, element 67a, column 16, lines 39-42, carrying mechanism carries the substrate from loading chamber 26 to chamber 11).
Regarding to claim 15, Matsuki teaches providing the inert environment to the substrate oxide prevention chamber (column 16, lines 14-16).
Regarding to claim 16, Matsuki teaches providing the inert environment to the substrate oxide prevention chamber using nitrogen (column 14, lines 33-35).
Regarding to claim 17, Matsuki teaches moving the substrate through the substrate oxide prevention chamber with a material handling system (Fig. 26, element 67a, column 16, lines 39-42, carrying mechanism carries the substrate through the substrate oxide prevention chamber 23/11).
Regarding to claim 18, Matsuki teaches bonding the semiconductor element to the substrate at a bonding location in the substrate oxide prevention chamber (Fig. 10, Fig. 11, location 11a in chamber 11).
Regarding to claim 21, Matsuki teaches bonding the semiconductor element to the substrate at a portion of bond sites of the substrate (Fig. 10, Fig. 11, column 17, lines 35-40).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (U.S. Patent No. 6,666,369), hereinafter ‘Matsuki 369’, as applied to claim 1 above, in view of Matsuki et al. (U.S. Patent No. 6,732,911), hereinafter ‘Matsuki 911’.
Regarding to claim 6, ‘Matsuki 369’ does not explicitly disclose a bond head including a bonding tool for bonding the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the bond head. ‘Matsuki 911’ teaches a bond head including a bonding tool, wherein the reducing gas delivery system is integrated with the bond head (Fig. 1, Fig. 7, column 14, lines 61-62, bond head including a bonding tool 22, the reducing gas delivery system supply nitrogen gas through pipes 9 and 10, thus the gas is integrated with the bond head). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Matsuki 369’ in view of ‘Matsuki 911’ to configure a bond head including a bonding tool for bonding the semiconductor element to the substrate, wherein the reducing gas delivery system is integrated with the bond head, in order to apply physical pressure to the bonding material, thus to increase reliability.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuki et al. (U.S. Patent No. 6,666,369), hereinafter ‘Matsuki 369’, as applied to claim 12 above, in view of Matsuki et al. (U.S. Patent No. 6,732,911), hereinafter ‘Matsuki 911’.
Regarding to claim 19, ‘Matsuki 369’ teaches a reducing gas delivery system (Fig. 10, element 16; column 16, lines 14-16). ‘Matsuki 369’ does not explicitly disclose bonding the semiconductor element to the substrate using a bond head including a bonding tool for bonding the semiconductor element to the substrate, the reducing gas delivery system is integrated with the bond head. ‘Matsuki 911’ teaches a bond head including a bonding tool, wherein the reducing gas delivery system is integrated with the bond head (Fig. 1, Fig. 7, column 14, lines 61-62, bond head including a bonding tool 22, the reducing gas delivery system supplies nitrogen gas through pipes 9 and 10, thus the gas is integrated with the bond head). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Matsuki 369’ in view of ‘Matsuki 911’ to bond the semiconductor element to the substrate using a bond head including a bonding tool for bonding the semiconductor element to the substrate, and have the reducing gas delivery system integrated with the bond head, in order to apply physical pressure to the bonding material, thus to increase reliability.
Regarding to claim 20, ‘Matsuki 369’ teaches a support structure for supporting the substrate (Fig. 10, element 11a) and a reducing gas delivery system (Fig. 10, element 16; column 16, lines 14-16), wherein the reducing gas delivery system is integrated with the support structure (Fig. 10, reducing gas is supplied to chamber 11 and reaches table 11a, thus the reducing gas delivery system is integrated with the support structure). ‘Matsuki 369’ does not explicitly disclose bonding the semiconductor element to the substrate using a bond head including a bonding tool for bonding the semiconductor element to the substrate. ‘Matsuki 911’ teaches a bond head including a bonding tool (Fig. 1, Fig. 7, column 14, lines 61-62, bond head including a bonding tool 22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘Matsuki 369’ in view of ‘Matsuki 911’ to bond the semiconductor element to the substrate using a bond head including a bonding tool for bonding the semiconductor element to the substrate in order to apply physical pressure to the bonding material, thus to increase reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828